            Case 1:20-cv-01076-LJL Document 39 Filed 09/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                      9/2/2020
                                                                       :
METROPOLITAN LIFE INSURANCE COMPANY,                                   :
                                                                       :
                                    Plaintiff,                         :
                                                                       :   20-cv-1076 (LJL)
                  -v-                                                  :
                                                                       :     ORDER
THELMA LOPEZ and MARIA SOLENILDA                                       :
SEVERINO,                                                              :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        The Court has been informed that that parties have reached a settlement in principle in

this case. In order to establish the agreed disbursement of funds in connection with that

settlement, a telephonic conference is scheduled with Defendants for September 11, 2020 at

12:00 p.m. Parties are directed to dial into the Court’s teleconference line at 888-251-2909,

Access Code 2123101, and follow the necessary prompts. At the conference, the Court expects

to ask the Defendants to state the terms of their agreed settlement. The Court will then embody

those agreed terms in an agreed order that will permit the resolution of this case and the

distribution of the funds to the parties.

        The Court will mail a copy of this Order to Defendants. Plaintiff is also directed to

provide a copy of this Order to Defendants by email, but Plaintiff is not required to attend the

conference.


        SO ORDERED.

Dated: September 2, 2020                                   __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
